DETAILED ACTION
Notice of AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Information Disclosure Statement
2.	The information disclosure statement (IDS) received on 07/22/2021 has been considered.

Claim Interpretation – 35 U.S.C. § 112 (f)
3.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a performing unit, an obtaining unit, and a restricting unit in claim 15; and a managing unit and an output unit in claim 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


5.	Claims 1-10, 13, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Fukusada (US Pub: 2021/0303234).	
Regarding claim 1, Fukusada teaches: A printing system comprising: a printing apparatus configured to perform printing by utilizing a consumable part [abstract]; and a server configured to manage the printing apparatus [p0015, p0042], wherein the printing system restricts printing performed by the printing apparatus in a case where predetermined information, which represents a printing amount of the printing by utilizing the consumable part, reaches a set 1st value during printing in a state where the communication between the server and the printing apparatus is impossible [p0039, p0040, p0053 (the second upper limit)], wherein the server outputs a 2nd value, which is different from the 1st value, to the printing apparatus in a state where the communication with the printing apparatus is possible [p0063-p0067 (the first upper limit)], and wherein, if the 2nd value is input from the server, the printing apparatus restricts the printing in a case where the predetermined information reaches the 2nd value during printing in a state where the communication with the server is impossible [p0038-p0040, p0078, p0097 (When in a normal mode user can specify the first upper limit as a specified print sheet number to an offline condition.)].  
Although Fukusada does not provide a specific exemplification on applying a value as an upper limit value during both online and offline period, capability on such configuration would have been inherent.  Further Fukusada suggests a normal mode in which user can specify any upper limit value and the specific upper limit value would be applicable to both online and offline periods.  Therefore, it would have been obvious for an ordinary skilled in the art before the effective filing date of the claimed invention to modify Fukusada’s teaching to assign any upper limit value when communication between the server and the printer is impossible based on design preference. 	Regarding claim 2, the rationale applied to the rejection of claim 1 has been incorporated herein.  Fukusada further teaches: The printing system according to claim 1, wherein the predetermined information corresponds to the number of printing sheets [abstract]. 	Regarding claim 3, the rationale applied to the rejection of claim 1 has been incorporated herein.  Fukusada further teaches: The printing system according to claim 1, wherein the predetermined information corresponds to a printing area [abstract (Surface of a printing sheet is an area for printing.)]. 	Regarding claim 4, the rationale applied to the rejection of claim 1 has been incorporated herein.  Fukusada further teaches: The printing system according to claim 1, wherein the predetermined information corresponds to a time period in which the communication between the server and the printing apparatus is impossible [p0004, p0006, p0039-p0041]. 	Regarding claim 5, the rationale applied to the rejection of claim 1 has been incorporated herein.  Fukusada further teaches: The printing system according to claim 1, wherein the printing apparatus is an inkjet printing apparatus [p0014], and wherein the predetermined information corresponds to an ink ejection amount [p0026, p0038 (Sheet counts are associated with amount of toner used.)].  Although Fukusada exemplified on toner usage, the same technique can be applied to inkjet for ink ejection amount as suggest.
 	Regarding claim 6, the rationale applied to the rejection of claim 1 has been incorporated herein.  Fukusada further teaches: The printing system according to claim 1, wherein the printing apparatus is an inkjet printing apparatus [p0014], and wherein the number of printing sheets, a printing area, a time period in which the communication between the server and the printing apparatus is impossible, or an ink ejection amount can be selected as the predetermined information [See rejection on claims 2-5]. 	Regarding claim 7, the rationale applied to the rejection of claim 1 has been incorporated herein.  Fukusada further teaches: The printing system according to claim 1, wherein the printing apparatus is an inkjet printing apparatus, and wherein the predetermined information corresponds to at least two of the number of printing sheets, a printing area, a time period in which the communication between the server and the printing apparatus is impossible, or an ink ejection amount, and the 2nd value is an upper limit value provided for each of the predetermined information [p0038, p0039, p0078 (When in a normal mode user can specify the first upper limit as a specified print sheet number to an offline condition.)].  
 	Regarding claim 8, the rationale applied to the rejection of claim 7 has been incorporated herein.  Fukusada further teaches: The printing system according to claim 7, wherein, in a case where the communication with the server becomes impossible, the printing apparatus restricts printing if either one of the predetermined information reaches the 2nd value [p0039, p0040, p0068]. 	Regarding claim 9, the rationale applied to the rejection of claim 7 has been incorporated herein.  Fukusada further teaches: The printing system according to claim 7, wherein, in a case where the communication with the server becomes impossible, the printing apparatus restricts printing if all of the predetermined information reach the 2nd value [fig. 5: S34, S36, S46 (When first/second print sheet number exceeds its upper limit and time period reaches its limit, printing is restricted.)].
 	Regarding claim 10, the rationale applied to the rejection of claim 1 has been incorporated herein.  Fukusada further teaches: The printing system according to claim 1, wherein, in the printing apparatus, the predetermined information for restricting printing based on the 2nd value and the predetermined information for restricting printing based on the 1st value are different [p0039, p0040]. 	Regarding claim 13, the rationale applied to the rejection of claim 1 has been incorporated herein.  Fukusada further teaches: The printing system according to claim 1, wherein the 1st value and the 2nd value are fixed values [p0037, p0038 (Since the 1st and 2nd values in terms of sheet number are associated with toner amount and contract mode and are predetermined and transmitted from the server, they are fixed values temporarily stored in the printer.)].
Claims 15 and 16 have been analyzed and rejected with regard to claim 1.
6.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Fukusada (US Pub: 2021/0303234) and in further view of Yamada (US Pub: 2010/0118340).	 	Regarding claim 14, the rationale applied to the rejection of claim 1 has been incorporated herein.  Fukusada does not disclose the 1st and the 2nd value change based on remaining amount.  In the same field of endeavor, Yamada teaches: The printing system according to claim 1, wherein the 1st value and the 2nd value change according to a remaining amount of possible printing [abstract].  Therefore, given Yamada’s prescription on changing maximum numbers of printable sheet based on remaining amount, it would have been obvious for an ordinary skilled in the art before the effective filing date of the claimed invention to combine the teaching of the two to change maximum printing numbers during online or offline based on remaining amount of possible printing sheets for increased flexibility on printing control.

Allowable Subject Matter
7.	Claims 11 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Contact
8.  	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAN ZHANG whose telephone number is (571)270-3751.  The examiner can normally be reached on Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
    
    /Fan Zhang/
								    Patent Examiner, Art Unit 2674